                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

Civil Action No. 18-cv-01565-CMA

UNITED STATES OF AMERICA,

         Plaintiff,

v.

1.   $5,000.00 IN UNITED STATES CURRENCY;
2.   $4,633.00 IN UNITED STATES CURRENCY;
3.   $14,280.00 IN UNITED STATES CURRENCY;
4.   $13,761.00 IN UNITED STATES CURRENCY;
5.   $7,603.00 IN UNITED STATES CURRENCY; and
6.   $24,100.00 IN UNITED STATES CURRENCY,

         Defendants.

______________________________________________________________________

 ORDER ENTERING DEFAULT JUDGMENT AND ORDERING FORFEITURE AS TO
                   CERTAIN DEFENDANT ASSETS



         THIS MATTER comes before the Court on the United States’ Motion for Default

and Final Order of Forfeiture. (Doc. # 11.) The Court, having reviewed said, Motion

FINDS:

         THAT United States commenced this civil forfeiture action, pursuant to 21 U.S.C.

§ 881;

         THAT the facts and verifications as set forth in the Verified Complaint provide

probable cause and an ample basis by a preponderance of the evidence for a final

judgment and order of forfeiture as to Defendants 1–5, the following defendant assets:
$5,000.00 in United States currency; $4,633.00 in United States currency; $14,280.00 in

United States currency; $13,761.00 in United States currency; and $7,603.00 in United

States currency; 1

          THAT all known interested parties have been provided an opportunity to respond

and that publication has been effected as required by Rule G(4) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, see (Doc. ## 6–8);

          THAT no claim, answer, or other responsive pleadings has been filed as to the

defendant assets as required by Rule G(5) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions; and

          THAT Entry of Default was entered by the Clerk of the Court, (Doc. # 10).

          IT IS THEREFORE ORDERED that a default and final order of forfeiture,

including all right, title, and interest is entered for the following Defendant Assets:

          a. $5,000.00 in United States currency;

          b. $4,633.00 in United States currency;

          c. $14,280.00 in United States currency;

          d. $13,761.00 in United States currency;

          e. $7,603.00 in United States currency; and

          IT IS FURTHER ORDERED that the United States shall have full and legal title

as to these Defendant Assets and may dispose of said assets in accordance with law,

and that the Clerk of the Court is directed to enter Judgment as to these Defendant

Assets, as there is no just reason for delay.


1
    The sixth Defendant Asset, $24,100.00 in United States currency, is not at issue in this Order.
                                                  2
      IT IS FURTHER ORDERED that the matter between the United States and the

sixth Defendant Asset, $24,100.00 in United States currency, remains ongoing.




      DATED: October 29, 2018
                                              BY THE COURT:



                                              _______________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          3
